Exhibit 10.9

 

EXTERRAN CORPORATION

 

FORM OF AWARD NOTICE AND AGREEMENT
TIME-VESTED NON-QUALIFIED STOCK OPTION

 

Exterran Corporation (the “Company”) has granted to you (the “Participant”) a
Non-Qualified Stock Option to purchase shares of Common Stock of the Company
under the Exterran Corporation 2015 Stock Incentive Plan (as may be amended from
time to time, the “Plan”).  All capitalized terms not explicitly defined in this
Award Notice and Agreement (the “Award Notice”) but defined in the Plan shall
have the respective meanings ascribed to them in the Plan.

 

The material terms of your Award are as follows:

 

1.                                      Award.  You have been granted a
Non-Qualified Option (the “Award” or “Option”) to purchase shares of Common
Stock of the Company subject to these terms and conditions.

 

2.                                      Grant Date.  The Grant Date of this
Award is the date on which this Award is approved by the Board of Directors of
the Company or an appropriate committee of the Board of Directors.

 

3.                                      Vesting.  This Award is subject to a
vesting schedule.  [One third of your Award will automatically vest and become
exercisable on each of the first, second and third anniversaries of the Grant
Date (each such date, a “Vest Date”)]; however, except as provided in Sections 5
and 6 below, you must remain in continuous service as an Employee of the Company
or one of its Affiliates at all times from the Grant Date up to and including
the applicable Vest Date for the applicable portion of the Award to vest.

 

4.                                      Term.  The Award will continue in effect
until the date that is ten (10) years from the Grant Date (the “Expiration
Date”), subject to earlier termination in accordance with Sections 5 and 6 of
this Award Notice or the Plan. If not exercised prior to the Expiration Date,
the Award will be forfeited.

 

5.                                      Termination of Employment.  Your Award
will either vest or be forfeited upon your Termination of Service as an
Employee, depending on the reason for termination:

 

(a)                                 Termination as a Result of Death,
Disability, or Retirement.  Upon Termination of Service as a result of death,
Disability or Retirement, the unvested portion of your Award will immediately
vest in full and become exercisable, and you (or your legal representative) will
be entitled to exercise the vested portion of your Award at any time prior to
the earlier of the Expiration Date or the date that is two (2) years after the
date of your Termination of Service.

 

(b)                                 Termination for Cause.  Following a
Termination of Service for Cause, the outstanding unexercised portion of your
Award (whether vested or unvested) will be automatically forfeited on the date
of your Termination of Service.

 

(c)                                  All Other Terminations.  You will be
entitled to exercise the vested portion of your Award at any time prior to the
Expiration Date or the expiration of three (3) months after the date of your
Termination of Service, whichever is the shorter period.  The unvested portion
of your Award will be automatically forfeited on the date of your Termination of
Service.

 

6.                                      Corporate Change.  In the event a
Corporate Change occurs, notwithstanding anything to the contrary in this Award
Notice, this section will govern the vesting of your Award on and after the date
the Corporate Change is consummated.

 

If your status as an Employee of the Company or an Affiliate is terminated on or
within 18 months following the date a Corporate Change is consummated (i) by the
Company or such Affiliate without Cause, (ii) by you for Good Reason (as defined
below) or (iii) as a result of your death or Disability, then

 

1

--------------------------------------------------------------------------------


 

the unvested portion of your Award as of the date of your Termination of Service
as an Employee will automatically vest in full and become exercisable as of the
date of your Termination of Service as an Employee.  If your status as an
Employee is terminated by the Company with Cause or by you without Good Reason
on or after the date the Corporate Change is consummated, then the unvested
portion of your Award will be automatically forfeited on the date of your
Termination of Service as an Employee.

 

For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company or an Affiliate and you, “Good Reason” means the
occurrence of any of the following without your express written consent:

 

(i)                                     A reduction of 10% or more of your base
salary;

(ii)                                  Your being required to be based at any
other office or location of employment more than 50 miles from your primary
office or location of employment immediately prior to the Corporate Change; or

(iii)                               The willful failure by the Company or an
Affiliate to pay you your compensation when due;

 

provided, however, unless otherwise provided in a written agreement between the
Company or an Affiliate and you, that Good Reason does not exist with respect to
a matter unless you give the Company or an Affiliate, as applicable, a notice of
termination due to such matter within 20 days of the date such matter first
exists.  If you fail to give a notice of termination timely, you shall be deemed
to have waived all rights you may have under this Award Notice with respect to
such matter.  The Company or an Affiliate will have 30 days from the date of
your notice of termination to cure the matter.  If the Company or an Affiliate
cures the matter, your notice of termination shall be deemed rescinded.  If the
Company or an Affiliate (as applicable) fails to cure the matter timely, your
status as an Employee shall be deemed to have been terminated by the Company for
Good Reason at the end of the 30-day cure period.

 

7.                                      Exercise of Award.  The exercise of your
Option must be accompanied by full payment of the grant date Fair Market Value
(the “Grant Price”) for the shares of Common Stock being acquired by: (i) cash,
(ii) a check acceptable to the Company, (iii) the delivery of shares of Common
Stock (including shares of Common Stock issuable pursuant to the exercise of the
Option or shares of Common Stock that you have held for such period of time as
may be required by the Committee in its discretion) (plus cash if necessary), in
each case, having a Fair Market Value equal to such Grant Price, (iv) a
“cashless broker exercise” of the Option through any other procedures
established or approved by the Committee with respect thereto, (v) any other
form of legal consideration acceptable to the Committee in its sole discretion,
or (vi) any combination of the foregoing approved by the Committee.  No shares
of Common Stock will be issued until the Grant Price has been paid.

 

8.                                      Stockholder Rights.  You will have no
rights as a stockholder with respect to any shares of Common Stock issuable upon
exercise of the Option until you become the holder of record of such shares of
Common Stock.

 

9.                                      Non—Transferability.  You cannot sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of your Award
except as otherwise set forth in Paragraph XV(i) of the Plan.

 

10.                               No Right to Continued Service.  Nothing in
this Award Notice guarantees your continued service as an Employee or other
service provider of the Company or any of its Affiliates or interferes in any
way with the right of the Company or its Affiliates to terminate your status as
an Employee or other service provider at any time.

 

11.                               Data Privacy.  You consent to the collection,
use, processing and transfer of your personal data as described in this
paragraph.  You understand that the Company and/or its Affiliates hold certain
personal information about you (including your name, address and telephone
number, date of birth, social security number, social insurance number, etc.)
for the purpose of administering the Plan (“Data”).  You also understand that
the Company and/or its Affiliates will transfer this Data amongst themselves as
necessary for the purpose of implementing, administering and managing your
participation

 

2

--------------------------------------------------------------------------------


 

in the Plan, and that the Company and/or its Affiliates may also transfer this
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  You authorize them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
these purposes.  You also understand that you may, at any time, review the Data,
require any necessary changes to the Data or withdraw your consent in writing by
contacting the Company.  You further understand that withdrawing your consent
may affect your ability to participate in the Plan.

 

12.                               Withholding.  Your Award is subject to
applicable income and/or social insurance tax withholding obligations
(including, without limitation, any applicable FICA, employment tax or other
social security contribution obligations), and the Company and its Affiliates
may, in their sole discretion, withhold a sufficient number of shares of Common
Stock that are otherwise issuable to you under this Award in order to satisfy
any such withholding obligations.  If necessary, the Company also reserves the
right to withhold from your regular earnings an amount sufficient to meet the
withholding obligations.

 

13.                               Plan Governs.  This Award Notice is subject to
the terms of the Plan, a copy of which is available at no charge through your
UBS account or which will be provided to you upon request as indicated in
Section 17.  All the terms and conditions of the Plan, as may be amended from
time to time, and any rules, guidelines and procedures which may from time to
time be established pursuant to the Plan, are hereby incorporated into this
Award Notice, including, but not limited to, Paragraphs XV(l) (“Section 409A of
the Code”) and XV(j) (“Clawback”) thereof.  In the event of a discrepancy
between this Award Notice and the Plan, the Plan shall govern.

 

14.                              Adjustment.  This Award shall be subject to
adjustment as provided in Paragraph XIII of the Plan.

 

15.                              Modifications.  The Company may, without your
consent, make any change to this Award Notice that is not adverse to your rights
under this Award Notice or the Plan.

 

16.                             Non-Solicitation/Confidentiality Agreement.  The
greatest assets of the Company and its Affiliates (“Exterran” in this
Section 16) are its employees, directors, customers, and confidential
information.  In recognition of the increased risk of unfairly losing any of
these assets, Exterran has adopted this Non-Solicitation/Confidentiality
Agreement as set forth in this Section 16, the terms of which you accept and
agree to by accepting the Award.

 

a.                                     In order to assist you with your
employment-related duties, Exterran has provided and shall continue to provide
you with access to confidential and proprietary operational information and
other confidential information which is either information not known by actual
or potential competitors and third parties or is proprietary information of
Exterran (“Confidential Information”).  Such Confidential Information shall
include, without limitation, information regarding Exterran’s customers and
suppliers, employees, business operations, product lines, services, pricing and
pricing formulae, machines and inventions, research, knowhow, manufacturing and
fabrication techniques, engineering and product design specifications, financial
information, business plans and strategies, information derived from reports and
computer systems, work in progress, marketing and sales programs and strategies,
cost data, methods of doing business, ideas, materials or information prepared
or performed for, by or on behalf of Exterran.  You agree, during your service
as an Employee and at all times thereafter, not to use, divulge, or furnish or
to make accessible to any third party, company, or other entity or individual,
without Exterran’s written consent, any Confidential Information of Exterran,
except as required by your job-related duties to Exterran.

 

b.                                     You agree that whenever your status as an
Employee of Exterran ends for any reason, (i) you shall return to Exterran all
documents containing or referring to Exterran’s Confidential Information as may
be in your possession and/or control, with no request being required; and
(ii) you shall return all Exterran computer and computer-related equipment and
software, and all Exterran property, files, records, documents, drawings,
specifications, lists, equipment and other similar items relating to Exterran’s
business coming into your possession

 

3

--------------------------------------------------------------------------------


 

and/or control during your employment, with no request being required.

 

c.                                      In connection with your acceptance of
the Award under the Plan, and in exchange for the consideration provided
hereunder, and in consideration of Exterran disclosing and providing access to
Confidential Information, you agree that you will not, during your service as an
Employee or other service provider of Exterran, and for one year thereafter,
directly or indirectly, for any reason, for your own account or on behalf of or
together with any other person, entity or organization (i) call on or otherwise
solicit any natural person who is employed by Exterran in any capacity with the
purpose or intent of attracting that person from the employ of Exterran, or
(ii) divert or attempt to divert from Exterran any business relating to the
provision of natural gas compression equipment and related services, oil and
natural gas production and processing equipment and related services or water
treatment equipment and related services without, in each case, the prior
written consent of Exterran.

 

d.                                     You agree that (i) the terms of this
Section 16 are reasonable and constitute an otherwise enforceable agreement to
which the terms and provisions of this Section 16 are ancillary or a part of;
(ii) the consideration provided by Exterran under this Section 16 is not
illusory; (iii) the restrictions of this Section 16 are necessary and reasonable
for the protection of the legitimate business interests and goodwill of
Exterran; and (iv) the consideration given by Exterran under this Section 16,
including without limitation, the provision by Exterran of Confidential
Information to you, gives rise to Exterran’s interests in the covenants set
forth in this Section 16.

 

e.                                      You and Exterran agree that it was both
parties’ intention to enter into a valid and enforceable agreement.  You agree
that if any covenant contained in this Section 16 is found by a court of
competent jurisdiction to contain limitations as to time, geographic area, or
scope of activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interests of Exterran, then
the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographic area, and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill and other business interests of
Exterran.

 

f.                                       In the event that Exterran determines
that you have breached or attempted or threatened to breach any term of this
Section 16, in addition to any other remedies at law or in equity Exterran may
have available to it, it is agreed that Exterran shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without necessity of (i) proving irreparable
harm, (ii) establishing that monetary damages are inadequate, or (iii) posting
any bond with respect thereto) against you prohibiting such breach or attempted
or threatened breach by proving only the existence of such breach or attempted
or threatened breach.  You agree that the period during which the covenants
contained in this Section 16 are in effect shall be computed by excluding from
such computation any time during which you are in violation of any provision of
this Section 16.

 

g.                                      You hereby acknowledge that the Award
being granted to you under the Plan is an extraordinary item of compensation and
is not part of, nor in lieu of, your ordinary wages for services you may render
to Exterran.

 

h.                                     You understand that this agreement is
independent of and does not affect the enforceability of any other restrictive
covenants by which you have agreed to be bound in any other agreement with
Exterran.

 

i.                                         Notwithstanding any other provision
of this Award, the provisions of this Section 16 shall be governed, construed
and enforced in accordance with the laws of the State of Texas, without giving
effect to the conflict of law principles thereof.  Any action or proceeding
seeking to enforce any provision of this Section 16 shall be brought only in the
courts of the State of Texas or, if it has or can acquire jurisdiction, in the
United States District Court for the Southern District

 

4

--------------------------------------------------------------------------------


 

of Texas, and the parties consent to the jurisdiction of such courts in any such
action or proceeding and waive any objection to venue laid therein.

 

17.                             Additional Information.  If you require
additional information concerning your Award, contact the Company’s Stock Plan
Administrator at 281.836.7000 or at mystock@exterran.com.  You may also contact
UBS at 713.654.4713.

 

18.                             Participant Acceptance.  If you agree with the
terms and conditions of this Award, please indicate your acceptance in UBS One
Source by selecting “Accept.”  To reject the Award, select “Reject.”  Please
note that if you reject the Award, or do not accept the Award within 90 days of
the Grant Date, the Award will be forfeited.

 

5

--------------------------------------------------------------------------------